





CITATION:
Print N' Promotion
          (Canada) Ltd. v.
Kovachis
, 2011
          ONCA 23



DATE: 20110112



DOCKET: C51368



COURT OF APPEAL FOR ONTARIO



Cronk, Armstrong and Epstein JJ.A.



BETWEEN



Print N
          Promotion (Canada) Ltd., carrying on
          business as megaposter.ca




Respondent



and



Norman
          Kovachis, Alexander N. Kovachis, Zoe Kovachis, Tommy
          Kovachis, William Kovachis, and Alexandra Lorraine Leyland




Appellants



Andrew M. Robinson and Megan Mackey, for the appellant
          Alexander N. Kovachis



Jayson W. Thomas, for the remaining appellants



Chris Dockrill, for the respondent



Heard: December 17, 2010



On appeal from the judgment of Justice Lois B. Roberts of
          the Superior Court of Justice, dated November 13 and December 14, 2009.



Cronk J.A.:



(1)       Introduction

[1]

The appellant members of the Kovachis family
    (collectively, the Landlord) own commercial premises located at 340 Adelaide
    Street West, in the City of Toronto, in the heart of Torontos entertainment
    district.  Pursuant to an assignment of
    lease made as of April 6, 2004 (the Head Lease), the Landlord leased the
    premises to 2043391 Ontario Inc. (the Tenant) for use as a bar and
    restaurant.

[2]

The Head Lease was for a term of five years, ending May
    31, 2008, with an option to renew for a further five years.  The Head Lease provided for the payment of
    monthly rent by the Tenant, in escalating amounts over its term.  The non-payment of rent after five
    consecutive business days from the due date constituted an event of default
    under the Head Lease, entitling the Landlord to terminate the Head Lease and
    re-enter the premises.

[3]

The Head Lease also afforded the Tenant the right to
    sublet the exterior western wall of the leased premises for advertising and
    signage purposes with the Landlords consent, which consent could not be unreasonably
    withheld.  Rental revenues thereby
    generated were to be shared by the Tenant with the Landlord on terms stipulated
    in the Head Lease.

[4]

This appeal arises from a dispute between the Landlord
    and the respondent Print N Promotion (Canada) Ltd. (the Subtenant), an
    advertising and media company that entered into a sublease with the Tenant for
    the use of the exterior western wall of the leased premises.  The main issue is whether the conduct of the
    Landlord in purporting to terminate the Head Lease and refusing to allow the Subtenant
    to use the western wall entitles the Subtenant to damages from the Landlord for
    the tort of intentional interference with the contractual relations and
    economic interests of the Subtenant.

(2)       Background

[5]

The Landlord experienced various difficulties in
    collecting rent on a timely basis from the Tenant.  On one occasion, in 2005, the Landlord locked
    out the Tenant for non-payment of rent.  This dispute was settled and the Tenant was allowed to re-enter the
    leased premises.  On another occasion, in
    2006, a monthly rent cheque from the Tenant was returned for insufficient
    funds.  When replacement rent was
    furnished, the Tenant was again permitted to re-enter the premises.

[6]

On September 7, 2006, the Landlord purported to terminate
    the Head Lease and changed the locks on the leased premises, claiming failure
    by the Tenant to pay rent due for September 2006.  When the Tenant, acting on its own
    initiative, re-entered the premises on two occasions, the Landlord again locked
    the Tenant out, on September 14 and September 16, 2006.

[7]

On September 20, 2006, the Tenant entered into a
    written sublease agreement with the Subtenant for use of the exterior western
    wall of the leased premises (the Sublease).  The dispute between the Landlord and the Tenant regarding the Head Lease
    was then ongoing and the Landlords consent to the Sublease was not
    obtained.  The Landlord refused to
    recognize the validity of the Sublease.

[8]

On September 22, 2006, when discussions between the
    Landlord and the Tenant had failed to resolve the dispute regarding the
    Tenants occupancy and use of the leased premises, the Tenant and the Subtenant
    applied to the court for relief.  The
    Tenant sought relief from forfeiture of the Head Lease, plus damages.  The Subtenant claimed against the Landlord for
    damages for the tort of intentional interference with contractual relations and
    economic interests.  On the same day,
    pursuant to a consent court order, the Tenant was permitted to re-enter the
    leased premises, subject to a subsequent hearing regarding relief from forfeiture
    and the other issues between the parties.

[9]

By subsequent court order dated March 19, 2007, Swinton
    J. of the Superior Court of Justice granted the Tenant relief from forfeiture
    of the Head Lease, ordered that the application be converted to an action, and
    directed that the issues of liability and damages be tried in the usual
    course.  In her reasons, she indicated
    that the issue whether the Tenant was in breach of the Head Lease would
    ultimately be decided at trial.  She also
    held that, [T]he claims of [the Subtenant] cannot be properly assessed without
    a proper pleading of the claims against the [Landlord] and a trial to determine
    liability and assess damages, if liability is established.

The Trial

[10]

On October 16, 2007, the Tenant abandoned the leased
    premises.  It thereafter discontinued its
    action against the Landlord, leaving the Subtenant as the sole plaintiff.

[11]

The trial was conducted in June 2009 before Roberts J.
    of the Superior Court of Justice.  Her central
    findings included:

(1)

the Landlord did not have a valid reason for
    terminating the [Head Lease] at any time in September 2006 and the termination
    of the Head Lease was invalid;

(2)

the Landlord had interfered with the contractual
    relations between the Tenant and the Subtenant, and had acted unreasonably and
    without justification by terminating the Head Lease and refusing to allow the
    Subtenant to use the exterior western wall of the leased premises for
    advertising and signage purposes; and

(3)

the
Subtenant was entitled to
    damages from the Landlord for its loss of actual client advertising contracts
    for the period from September 7, 2006 to October 16, 2007 and for its loss of future
    advertising revenues to October 16, 2007 (the date when the Tenant vacated the
    premises).

[12]

The Landlord appealed.

The Appeal

[13]

On appeal to this court, Alexander N. Kovachis and the
    remaining appellants (the Kovachis group) were separately represented and
    advanced discrete challenges to the trial judgment.  For the purpose of his argument, Alexander Kovachis
    submitted that, even assuming that the termination of the Head Lease was
    unlawful, the tort of intentional interference with contractual relations and
    economic interests was not made out on the trial judges findings or on the evidentiary
    record.  As a result, he argued, the
    trial judgment cannot stand.

[14]

The Kovachis group adopted Alexander Kovachis arguments.  However, unlike Alexander Kovachis, the
    Kovachis group also submitted that the trial judge erred by holding that the Landlords
    termination of the Head Lease was invalid.  On this threshold ground alone, the Kovachis group maintained, the trial
    judgment is unsustainable.

[15]

The Subtenant contested these claims.  As against the Kovachis group, it also moved
    to quash the appeal on the ground of alleged defects in the timing and delivery
    of the Notice of Appeal filed on behalf of the Kovachis group and, further, on
    the basis that the Kovachis group allegedly had failed to demonstrate an
    intention to appeal the trial judgment within the time requirements specified
    in the
Rules of Civil Procedure
.

[16]

Counsel for the Subtenant acknowledged during oral
    argument that, subject to its motion to quash in respect of the Kovachis group,
    the tort-based arguments advanced by Alexander Kovachis, if successful, are
    dispositive of this appeal.  Simply put,
    if the tort asserted was not made out, no relief is available to the Subtenant against
    the Landlord, regardless of the validity of the Landlords purported
    termination of the Head Lease.

[17]

Accordingly, at the request of the court, the Subtenant
    first addressed Alexander Kovachis tort-based arguments and the motion to
    quash in its oral submissions.  At the
    conclusion of argument on those issues, the court allowed the appeal on the
    grounds advanced by Alexander Kovachis, with reasons to follow.  These are those reasons.

(3)       Discussion

Tort-Based Claims: The Intention to Injure Requirement

[18]

The trial judge was alive to the established elements
    of the tort of intentional interference with contractual relations and economic
    interests.  In her reasons at para. 40,
    citing
Lineal Group Inc. v. Atlantis
    Canadian Distributors Inc.
(1998), 42 O.R. (3d) 157 (C.A.), leave to appeal
    refused, [1998] S.C.C.A. No. 608 and
Reach
    M.D. Inc. v. Pharmaceutical Manufacturers Assn. of Canada
(2003), 65 O.R.
    (3d) 30 (C.A.), she correctly observed that, to establish the tort in this
    case, the Subtenant was required to prove three things: (1) an intention by the
    Landlord to injure the Subtenant; (2) interference by the Landlord, by unlawful
    means, with the Subtenants business; and (3) that the Subtenant suffered
    economic loss as a result of the Landlords wrongful interference.

[19]

The trial judge then stated the following at para. 41,
    again citing the decision of this court in
Reach
    M.D.
:

To satisfy the first criterion, it is not necessary
    for [the Subtenant] to demonstrate that the defendants predominant purpose was
    to injure it.  The first element of the
    tort will be met as long as the defendants acts were in some measure directed
    against [the Subtenant]
,
even if the defendants
    predominant purpose was to advance their own interests.

Counsel for Alexander Kovachis does not challenge this legal
    principle or the trial judges enunciation of it.

[20]

The trial judge then went on to find that the Landlord
    knew about [the Subtenant], its business, and its efforts to secure an
    agreement with [the Tenant] to use the western wall advertising space and,
    further, that the Landlord was aware of the current and potential effects on
    [the Subtenant] of their actions in terminating the [Head Lease]  and refusing
    to allow [the Subtenant] to use the exterior western wall for advertising
    campaigns with its clients.

[21]

The trial judge ultimately concluded that, by
    terminating the Head Lease and refusing to allow the Subtenant to use the
    exterior western wall of the leased premises, the Landlord acted wrongfully,
    unreasonably and without justification.  In her view, this conduct by the Landlord constituted wrongful
    interference with the contractual relations between the Tenant and the
    Subtenant, for which the Landlord was liable to the Subtenant.

[22]

I am persuaded that there are two fatal flaws in these
    holdings by the trial judge.

[23]

First, as I have said and as the trial judge noted,
    proof of an intention by the defendant to injure the plaintiff is an essential
    element of the tort of intentional interference with contractual relations and
    economic interests: see for example,
Alleslev-Krofchak
    v. Valcom Limited
(2010), 322 D.L.R. (4th) 193 (Ont. C.A.), at para. 39,
    leave to appeal filed, [2010] S.C.C.A. No. 403.  Notably, the intentional acts at issue must be directed, at least in
    part, against the complaining party  in this case, the Subtenant: see for
    example,
Lineal
, at p. 159.  This, too, was recognized by the trial judge,
    as above-indicated.

[24]

Importantly, the requirement of an intention to injure
    is not made out where the wrongful conduct at issue was not deliberately
    targeted against the complaining party but, rather, was simply an incidental or
    foreseeable result of the defendants wrongful conduct.  The purpose of the unlawful or wrongful
    conduct must be to inflict injury
on the
    complaining party
, that is, the plaintiff: see
Cheticamp Fisheries Co-op Ltd. v. Canada
(1995), 139 N.S.R. (2d)
    224 (N.S.C.A.), at para. 36, leave to appeal refused, [1995] S.C.C.A. No. 202.

[25]

This aspect of the requirement of an intention to
    injure was explained by Lord Hoffmann in
OBG
    Limited and others

v. Allan and
    others
, [2007] UKHL 21, at para. 62 in these terms:

Finally, there is the question of intention.  In the
Lumley
    v. Gye
tort, there must be an intention to procure a breach of
    contract.  In the unlawful means tort,
    there must be an intention to cause loss.  The ends which must have been intended are different.  But the concept
    of intention is in both cases the same.  In both cases it is necessary to distinguish between ends, means and
    consequences.  One intends to cause loss
    even though it is the means by which one achieved the end of enriching
    itself.
On the other hand, one is not liable for loss which is neither a
    desired end nor a means of attaining it but merely a foreseeable consequence of
    ones actions
.  [Emphasis added.]

[26]

Lord Nicholls of Birkenhead put it this way in
OBG
, at para. 166:

The defendants conduct in relation to the loss
    must be deliberate.  In particular, a
    defendants foresight that his unlawful conduct may or will probably damage the
    claimant cannot be equated with intention for this purpose.  The defendant must
intend
to injure
the claimant
.  This intent must be a cause of the
    defendants conduct  [Citations omitted; Emphasis in original.]

[27]

In my view, it is in connection with this essential
    aspect of the requirement of an intention to injure that the trial judge first
    fell into error.

[28]

Close scrutiny of the trial judges reasons regarding
    this element of the tort reveals that her findings focused on the Landlords
    knowledge of the Subtenant and its business, as well as its relationship with
    the Tenant; that is, on the foreseeability of injury to the Subtenant rather
    than on any intention by the Landlord to injure the Subtenant.  More specifically, the trial judge made no
    express finding that the purpose of the Landlords termination of the Head
    Lease, which led to the Landlords refusal to permit the Subtenants use of the
    exterior western wall, was intended, even in part, to inflict injury on the
    Subtenant.

[29]

Nor, in my view, can such a key finding be inferred
    from the trial judges reasons.  The
    trial judges findings on this issue, noted above, and her reasoning in support
    of them do not suggest that she viewed the Landlords acts as targeted in whole
    or in part against the Subtenant.  Indeed, with respect, it is my view that having properly identified the
    requisite elements of the tort  including the intention to injure requirement
     the trial judge then proceeded on the basis that mere knowledge by the
    Landlord of the Subtenants involvement with the Tenant and of the likely
    consequences to the Subtenant if the Head Lease was terminated and the Sublease
    was treated as invalid, was sufficient for a showing of an intention by the
    Landlord to injure the Subtenant.  In
    other words, the trial judge treated the foreseeability of harm to the
    Subtenant as sufficient to establish an intention to harm the Subtenant.  This was an error of law.

[30]

There is also a second, critical flaw in the trial
    judges treatment of the intention to injure requirement.

[31]

As I have said, the trial judge found that the Landlord
    knew about the Subtenant, its business, its relationship with the Tenant, and
    the consequences to the Subtenant of the termination of the Head Lease and the
    refusal to allow it to use the exterior western wall of the leased premises for
    the benefit of its clients.  As detailed
    in her reasons, her factual finding about the Landlords knowledge was based on
    the evidence of two witnesses:

(1)       the evidence of Viktor Lang, the principal
    of the Subtenant, that during telephone discussions with Alexander Kovachis on
    September 7 and September 8, 2006, details of the Subtenants relationship and
    dealings with the Tenant and of its contracts with its own clients were
    disclosed; and

(2)       the evidence of Norman Kovachis, Alexander
    Kovachis son, to the effect that he and his father were aware of the Subtenant
    by September 7, 2006  the date when the Head Lease was terminated.

[32]

The Subtenant argues that Norman Kovachis evidence was
    hearsay and, hence, inadmissible.  While
    that may be so, his testimony formed one of the two evidentiary cornerstones
    relied on by the trial judge to fix the Landlord with knowledge that she regarded
    as sufficient to render the Landlord liable to the Subtenant for damages.  And in my view, the trial judge
    misapprehended the relevant parts of Norman Kovachis testimony.

[33]

The transcripts reveal that Norman Kovachis actual
    evidence was that he and his father first became aware of the existence of the
    Subtenant on September 7, 2006 when his father saw the Subtenants advertising
    on the side of the building when he [Alexander Kovachis] went out to lock [the
    Tenant] out.  Norman Kovachis also said
    that his father
thereafter
telephoned
    Viktor Lang to inquire as to why the Subtenants advertising was present on the
    leased premises without the Landlords consent.

[34]

Thus, Norman Kovachis evidence on this issue indicated
    that the Landlord had formed the intention to terminate the Head Lease and
    acted on that intention before it became aware of any involvement by the
    Subtenant.  Since there was no evidence
    from Norman Kovachis establishing that the Landlord had knowledge of the
    Subtenant when the Landlord determined to terminate the Head Lease, his
    testimony, even if admissible, afforded no basis on which to conclude that the
    Landlord intended to harm the Subtenant in so doing.  All the Landlords subsequent actions in
    respect of the Tenant and the Sublease in September and October 2006 flowed
    from its decision on September 7, 2006 to terminate the Head Lease.

[35]

Similarly, Viktor Langs evidence could not ground a
    finding of an intention by the Landlord to injure the Subtenant at the time of
    the termination of the Head Lease.  Viktor
    Lang testified that his first conversation with Alexander Kovachis was on or
    about September 7, 2006.  Thus, his
    evidence was consistent with that of Norman Kovachis as to the timing of the
    first contact between the Landlord and the Subtenant.  It provided no support for the proposition
    that the Landlord knew about the Subtenant, its dealings with the Tenant and
    its economic interests when it formed the intention to terminate the Head Lease
    and acted on that intention.  Accordingly, Viktor Langs evidence did not provide a foundation for a
    finding of any intention by the Landlord to injure the Subtenant.

[36]

I therefore agree with Alexander Kovachis submission
    that the evidence relied on by the trial judge could not anchor a finding of an
    intention by the Landlord to injure the Subtenant.  Notably, the Subtenant was unable to point to
    any other evidence at trial establishing such an intention.  Nor did the Subtenant identify any facts in
    the evidence from which such an intention, at the relevant time, could be
    inferred.  In my opinion, therefore, the
    trial judge misapprehended the evidence that she regarded as establishing
    knowledge by the Landlord of the Subtenant sufficient to make out the
    tort.

[37]

In summary, on the trial judges findings and the
    evidentiary record in this case, I conclude that the asserted tort was not made
    out.  This conclusion is dispositive of
    the appeal.

The Subtenants
    Motion to Quash

[38]

In light of my conclusion that the tort of intentional
    interference with contractual relations and economic interests was not
    established at trial, it is technically unnecessary to address the merits of the
    Subtenants motion to quash.  However, as
    the involvement of the Kovachis group on appeal is relevant to the issue of the
    costs of the appeal, I will briefly address the merits of the motion.

[39]

The Subtenants main arguments on the motion to quash
    are that the Notice of Appeal delivered on behalf of the Kovachis group was
    filed without authority and without subsequent adoption by the Kovachis group
    and, further, the Kovachis group did not act promptly in initiating an appeal
    from the trial judges decision.  I would
    reject these arguments.

[40]

Any defect in the service and filing of the Notice of
    Appeal on behalf of the Kovachis group was a mere technical irregularity.  The Notice was filed on behalf of all the
    appellants by the same law firm that represented all of them at trial.  Although an intervening Notice of Change of
    Solicitors was filed on behalf of the Kovachis group by a different solicitor,
    his mandate related only to the issue of the costs of the trial.

[41]

More importantly, on the record before us, no member of
    the Kovachis group has ever asserted that the Notice of Appeal was filed without
    their authority.  The Subtenants
    allegation to the contrary must therefore be viewed as speculative and
    conclusory.

[42]

Furthermore, the Subtenant cannot be said to have been
    taken by surprise or otherwise prejudiced by the involvement of the Kovachis group
    in the appeal.  From the time the Notice
    of Appeal was filed, the Subtenant was on notice of the Kovachis groups intention
    to appeal, notwithstanding any arguable defect in the delivery of that Notice.

[43]

I would dismiss the motion to quash.

(4)       Disposition

[44]

For the reasons given, I would allow the appeal and
    dismiss the motion to quash.  The
    appellants are entitled to their costs of the appeal fixed, in the case of
    Alexander Kovachis, in the amount of $12,500, inclusive of disbursements and
    all applicable taxes and, in the case of the Kovachis group, in the amount of
    $4,000, inclusive of disbursements and all applicable taxes.

[45]

Alexander Kovachis also seeks an award of the costs of
    the trial.  In this respect, Alexander
    Kovachis and the Kovachis group are similarly positioned.  I would not address the issue of the costs of
    the trial in the absence of the delivery of written submissions by the
    appellants referable to the actual time dockets and billing rates pertaining to
    the costs incurred by them with their trial counsel in relation to the
    litigation.  Accordingly, if the parties
    are unable to agree on the costs of the trial, the appellants shall file brief
    written submissions on this issue, based on their trial counsels actual time
    dockets and applicable billing rates, with the Registrar of this court, by
    January 14, 2011.  The Subtenant shall
    deliver its brief responding submissions within 15 days thereafter.

RELEASED:

JAN 12 2011                                             E.A. Cronk J.A.

EAC                                                            I
    agree Robert P. Armstrong J.A.

I
    agree G.J. Epstein J.A.


